Nichols, C. J.
1. 2. 3. This was an action in replevin by which appellant sought to obtain possession of two automobiles. Judgment was in favor of appellee, and appellant’s motion for a new trial was overruled. This action of the court is the only error relied upon. In order to recover, it was necessary that appellant prove that he was the owner of the automobile, or that he was entitled to the possession thereof, and that appellee had wrongfully taken the property from him and detained it, or that he wrongfully detained it. It appears from the evidence that the cars involved were the property of the Chicago Pilot Motor Car Company, and were being operated for livery purposes in the city of Gary, Indiana, with appellee as manager, and appellant as an employe driver. Appellant desired to purchase the cars and, to enable him to negotiate a loan for that purpose, appellee made him a bill of sale for both cars. There was no change of possession, appellant continuing to operate the cars, but, failing to negotiate the loan, or to make any payment on the cars, and failing to account for the proceeds of operating the cars, appellee placed the cars in storage. Appellant, after demand, commenced this action. The evidence is undisputed that no consideration whatever was ever paid. The sale was not consummated, and appellant failed to show any lawful right of possession. There was no error in admitting the evidence challenged by appellant and, even if *218there were, no harm was done, for a right result was reached. The Judgment is affirmed.
McMahan, J., not participating.